Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on September 30, 2019, and August 2, 2019, have been considered and initialed by the Examiner. 


Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	In claim 1, the phrase, “effective amount of a polymeric resin modifier” is indefinite.  It is unclear how much an effective amount is.
	In claim 10, the phrase, “the abrasion loss” is indefinite. There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not recite an abrasion loss.


	In claim 17, the phrase, “an upper” is indefinite.  It is unclear what the upper is referring to.
	In claims 18-20, the phrase, “the upper” is indefinite.  It is unclear what the upper is referring to.


Claim Rejections – 35 USC § 102(b)

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1-3, 5, 7, 13 and 16-17 are rejected under 35 U.S.C. 102(b) as being anticipated by Foster et al. (U.S. 2016/0295935). 
	Foster discloses footwear, such as insoles for support and/or protection against impact for the top and sides of the foot and/or toes (e.g., they may be employed in the tongue, sides, and toe areas of footwear, such as shoes, sneakers, or cleats), ankles in high tops or boot-like footwear, and as orthotics and insoles as well.(paragraph 159).  Additionally, Foster discloses plate element materials, of the invention, include: polypropylene and acetal (polymeric resin modifier). The plate element materials may be made of substances that are designed or selected to withstand high or medium impacts; have high, medium, or low densities; varying hardness; and tensile strengths. However, the main commonality among the various types of plastics or polymers that may be useful in affording protection is that they may be moldable to form the plate elements and sheets of meshed plate elements (paragraph 74), as in claims 1, 13 and 16.  In claim 1, the phrase “effective amount of a polymeric resin modifier” is interpreted to be any amount of a polymeric resin modifier, as effective amount does not appear to be defined by Applicant.
	Foster shows a sole structure for an article of footwear in Figure 4, as shown below:

    PNG
    media_image1.png
    587
    734
    media_image1.png
    Greyscale
.


Concerning claim 2, Foster discloses the plate elements and sheets of meshed plate elements (paragraph 74) where the mesh layer may expand only the areas that are not covered by a hot melt film or textile, or the areas in the mesh window openings (paragraph 102) where the article comprises a textile layer.
	Concerning claim 3, Figure 4 shows a lower chassis, which is configured to be on the first side of the plate.

	Concerning claim 17, Figure 4 shows an article of footwear comprising an upper layer and a sole structure.

Claim Rejections – 35 USC § 103(a)

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 4, 6, 9 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foster et al. (U.S. 2016/0295935). 
	Foster is taken as above.  Foster discloses footwear, such as insoles for support and/or protection against impact for the top and sides of the foot and/or toes (e.g., they may be employed in the tongue, sides, and toe areas of footwear, such as shoes, sneakers, or cleats), ankles in high tops or boot-like footwear, and as orthotics and insoles as well.(paragraph 159).  Additionally, Foster discloses plate element materials, of the invention, include: polypropylene and acetal (polymeric resin modifier).  
Foster discloses a plate layer arranged on a liner, which is attached to the line by bonding, where any of the layers of the article may be bonded to each other (paragraph 108).  Although Foster does not explicitly disclose the bond strength of the layers, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the sole structure is 
	Concerning claim 6, Foster discloses plate element materials, of the invention, include: polypropylene and acetal (polymeric resin modifier) where liner materials may include rubber or polyisoprene or foam (paragraph 89).
	Concerning claim 9, the phrase, “pass a flex test pursuant to the Cold Ross Flex Test using the Plaque Sampling Procedure” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a plate comprising a polyolefin resin.  The reference suggests such a product because Foster discloses plate element materials, of the invention, include: polypropylene and acetal (polymeric resin modifier).
Concerning claim 18, Foster discloses a plate layer arranged on a liner, which is attached to the line by glue, bonding, silicone, adhesive, tape, or the like, where any of the layers of the article may be bonded to each other (paragraph 108).  
	Concerning claim 19, Foster discloses a plate layer arranged on a liner, which is attached to the line by bonding, where any of the layers of the article may be bonded to each other (paragraph 108).  
Concerning claim 20, the phrase, “resin composition of the plate…are melded together” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a plate comprising a polyolefin resin.  The reference suggests such a product because Foster discloses plate element materials, of the invention, include: polypropylene and acetal (polymeric resin modifier).


Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781